DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                       ALEXIS NICOLE HILIGH,
                             Appellant,

                                     v.

                          WILL WILLIAMS, III,
                               Appellee.

                               No. 4D18-3346

                           [October 16, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Fabienne E. Fahnestock, Judge; L.T. Case No.
FMCE2017-008890.

  Alexis Nicole Hiligh, El Paso, Texas, pro se.

  Alan R. Burton of Alan Burton Law, Boca Raton, for appellee.

PER CURIAM.

  Affirmed. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d
1150, 1152 (Fla. 1979).

DAMOORGIAN, CIKLIN and GERBER, JJ., concur.

                           *          *          *

  Not final until disposition of timely filed motion for rehearing.